Citation Nr: 0522842	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  98-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION


The veteran served on active duty from January 1956 to 
January 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles, California.  The RO determined that the veteran 
had not submitted new and material evidence to reopen a claim 
of entitlement to service connection for residuals of a back 
injury.  He appealed this determination.

The Board issued a decision in this matter in January 2000 
which found that there was new and material evidence for 
reopening the claim; however, the Board denied the reopened 
the claim on its merits.  This decision was later vacated by 
the U. S. Court of Appeals for Veterans Claims (Court) and 
the matter was remanded to the Board for further adjudication 
in compliance with the Court's order.

In a decision of August 2002, the Board again found that the 
requisite new and material evidence had been submitted to 
reopen the claim for service connection and remanded the case 
to the RO for development of the evidence and readjudication 
on the merits.  Again in October 2003, the Board remanded the 
case for compliance with its prior instructions.  The case 
has now returned for further appellate consideration.


FINDINGS OF FACT

The preponderance of the evidence is against a causal 
relationship existing between the veteran's active military 
service and his current back disability.  



CONCLUSION OF LAW

A chronic low back disability was not incurred in, or 
aggravated by, active service, and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in August 2002 and January 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection for his low back 
disability.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The appellant was apprised of the 
evidence considered by VA and the applicable laws and 
regulations in the Statement of the Case (SOC) issued in 
March 1998 and the Supplemental Statements of the Case (SSOC) 
issued in November 1998, May 2003, February 2004, and October 
2004.  The SOC and SSOCs informed him of applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The Board acknowledges that the initial adverse decision 
issued by the Agency of Original Jurisdiction's (AOJ) was in 
December 1997, prior to enactment of the VCAA.  This case was 
twice remanded by the Board in August 2002 and October 2003 
to address the lack of sufficient notice and for 
readjudication of this claim after such notification had been 
issued.  Subsequent to the VCAA notifications in August 2002 
and January 2004, the AOJ provided de novo review of this 
claim in the SSOCs of May 2003, February 2004, and October 
2004.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 
(The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in August 
2002 and October 2003.)  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a comprehensive VA compensation examination 
regarding the disability on appeal in February 2004.  This 
examiner reported both contemporaneous and claimed medical 
histories, provided examination findings, and provided the 
appropriate diagnoses/etiological opinions.  The examiner 
specifically indicated that he had reviewed the claims file 
in connection with this examination.  The Board finds this 
examination is adequate for VA purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letters of August 2002 and January 2004, VA requested that 
the veteran identify all treatment of his low back in order 
to obtain medical evidence pertinent to his claim.  VA has 
obtained the veteran's service and private treatment records, 
to include medical evidence in the possession of his former 
employer.  

The veteran has reported that he received private medical 
treatment as early as 1960, but these records have not been 
associated with the claims file.  At his hearing on appeal, 
the veteran informed VA that he could no longer identify 
these early healthcare providers or locate the current 
caretaker of these records.  Based on the veteran's own 
testimony, and without the veteran's identification of these 
healthcare providers, the Board finds that further 
development of this private evidence would be futile.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  In March 
2005, the veteran informed VA that he had no additional 
medical evidence to submit.  As the veteran has not provided 
any additional evidence or identified any other relevant 
medical treatment, further development of the medical 
evidence for the issue decided below is not warranted.  As 
all identified treatment records have been obtained; there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  As previously reported, the veteran has 
provided testimony at a hearing on appeal in July 1998.  A 
transcript of this hearing has been associated with the 
claims file.  Therefore, the Board concludes that all 
pertinent evidence regarding the issue decided below has been 
obtained and incorporated into the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, and SSOCs discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In March 2005, the veteran acknowledged his 
understanding of the type of evidence required to 
substantiate his claim and his responsibility in identifying 
or submitting this evidence.  He also reported that there was 
no other medical evidence available.  Thus, he is shown to 
have actual knowledge of what evidence was required and his 
responsibility in providing it to VA.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Arthritis shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The veteran's service medical records show various 
complaints, none of which pertains to the back or spine.  In 
November 1957, he complained of a sprained ankle and was 
noted to have Achilles tendonitis.  About a month later he 
was seen for additional left ankle complaints, with reference 
to the prior incident but no mention of any additional ankle 
injury or any back injury.  The spine was normal on the 
separation examination in January 1960 and no significant or 
interval history was noted.

In his initial claim for service connection filed in 1988, 
the veteran mentioned a left ankle injury in 1957.  On a VA 
examination in May 1988, he reported pain and weakness in his 
back and lower extremities and gave a history of four back 
operations in 1975, 1984, 1986, and 1988.  The earliest post-
service treatment he reported was in 1975 at a private health 
management organization (HMO).  The VA examination resulted 
in a diagnosis of status post-back surgery, times 4.

The RO denied service connection for multiple disabilities, 
including status post low back surgeries, in September 1988 
and notified the veteran of the decision and his appellate 
rights in October 1988.  He did not appeal.

In August 1997, the veteran submitted another claim for 
service connection.  He claimed that he had injured his back 
in 1957 when he fell down a hill while carrying a machine 
gun, apparently at the same time that he injured his left 
ankle.  He reported treatment in July 1957 for both the ankle 
and back by a corpsman and for his back by his HMO beginning 
in 1960.

In October 1997, a HMO physician reported that the veteran 
had a history of back pain dating back to approximately 1960, 
when he injured his back carrying a very heavy machine gun 
while he was on active duty, and that "[a]ccording to the 
patient" he had had episodes of back pain since then.  The 
physician stated that the veteran had first gone to the HMO 
in 1978 for back pain and had back surgery, which included a 
lumbar laminotomy at L4-5 on the right and then at L5-S1 on 
the left in 1988.  He also had back surgery in 1986 due to an 
acute herniated disk at L4-5 with some paresis and bowel and 
bladder problems.  The physician reported that he had been 
seeing the veteran since 1986 for chronic lower back pain.  
Magnetic resonance imaging (MRI) in March 1996 had revealed 
significant narrowing of the disk space at L4-5 and L5-S1 
with post-surgical laminectomies.

In an October 1997 statement, the veteran reported that after 
his release from the Marine Corps he had been hospitalized 
with lower back pain and placed in traction.  He claimed that 
the facilities where he was treated had been closed for years 
and there was no way to get any medical records.

A hand printed statement dated in November 1997 purports to 
have been written by a former Marine, who stated that he had 
witnessed the veteran fall down a hill while carrying a 60-
pound machine gun in 1957 and sustain an injury to his back 
and left ankle.  The veteran reportedly was attended by a 
corpsman and taken to a hospital for treatment.

Extensive medical records from the HMO were received in 
January 1998.  They date back to 1970 and show initial back 
complaints in March 1972, when the veteran injured his back 
lifting something heavy.  Severe low back pain with 
occasional tingling down the right thigh was reported.  The 
impression was back sprain and to rule out disc involvement.  
He was hospitalized in August 1972 for low back pain.  He 
stated that he suddenly developed low back pain after lifting 
a heavy object.  He was not able to walk or stand because of 
severe low back pain.  The diagnosis was acute lumbosacral 
strain, with posterior facet syndrome to be ruled out.  Later 
in August 1972, he reportedly had been in the hospital for a 
backache eight days previously but then was seen for a 
migraine headache.  History was recorded of low back pain 
requiring traction five years previously.  He had awakened 
with severe low back pain radiating to the posterior lower 
extremities.  An X-ray of the lumbosacral spine showed 
possible narrowing of the T12-L1 disc space.  A prior X-ray 
in March 1972 reportedly had been within normal limits.  The 
impression was lumbosacral strain.  A neurological 
examination was negative for any abnormality.

The HMO records include a medical consultation report of 
November 1972 reflecting a history of a back injury in an 
automobile accident in June 1972 and a pulled back muscle in 
August 1972.  When the veteran was hospitalized in August 
1972 for low back pain, it was noted that he had suddenly 
developed the pain on lifting something heavy.  In April 
1974, the veteran was seen for low back pain of two days' 
duration.  The impression was low back strain.  In July 1974, 
he was noted to have had a back injury a year earlier and 
recurrent back pain, with his back having "gone out" two days 
previously.  The impression was lumbosacral strain.

The HMO records also reflect that in September 1974 the 
veteran was noted to have a history of back strain a month 
previously, treated by traction.  Now he complained that his 
back had snapped out.  In October 1974, it was noted that he 
had an old back injury, possibly industrial.  During the 
spring of 1975 his complaints included pain the hip area and 
down the right leg.  In May 1975, it was noted that he had 
right sciatica and possible herniated nucleus pulposus on the 
right at L5-S1.  In July 1975, the veteran was seen for a 
long history of low back pain.  The impression was right S1 
radiculopathy secondary to an extruded right disc.  A history 
of having developed acute low back strain in 1972 after heavy 
lifting was noted.  He underwent right L5-S1 laminotomy and 
diskectomy.  In August 1978, he was seen for left-sided back 
pain that started when he was getting out of the shower.

In January 1979, the HMO records also show that there was an 
assessment of lumbosacral strain with neuritis.  The veteran 
was hospitalized in February and March 1979 with a history of 
several weeks of left lower extremity pain, diagnosed as 
radiculopathy, most likely at the L5 level.  In October 1979, 
there was an impression of probable facet syndrome of the low 
back.

In February 1982, the veteran complained of an acute 
exacerbation of left leg pain, which had been symptomatic 
since August 1981.  The impression was an acute exacerbation 
of left L5-S1 herniated nucleus pulposus.  In May 1982, he 
was hospitalized with S1 radiculopathy secondary to L5-S1 
herniated disc.  He was noted to have a history of back 
problems dating back to 1975, when a lumbar disc had been 
removed.  He underwent an L5-S1 laminotomy with decompression 
of the S1 nerve root and disc excision.  In February 1987, it 
was recorded that the veteran had undergone L4-5 laminotomy 
and diskectomy about three months previously.  He still had 
L5 weakness and some sacral nerve weakness.  Diagnostic 
studies in early 1988 revealed evidence of lumbosacral disc 
herniation and laminectomy residuals.  The HMO records 
include a July 1992 X-ray report showing a previous 
laminectomy L5-S1 with partial removal of the spinous process 
of L4.  There were degenerative changes involving the lower 
lumbar spine and marked disc space narrowing at L4-5 and L5-
S1.

At the veteran's July 1998 hearing before an RO Hearing 
Officer, he testified that he initially injured his back 
during active service, at first stating his injury happened 
in "1970" and then "1957."  He stated that his first 
treatment had been in 1960 and that he had been in several 
hospitals but that the Kaiser records were the only ones that 
he could provide, indicating that the other hospitals could 
not be located.  He indicated that he had learned from a 
neurosurgeon and the veteran's treating physician at the HMO 
that once there's an injury to the spine, it would always be 
present.  He felt that his injury had resulted in four 
operations.  The veteran denied having asked his doctors 
whether abnormalities of his back could be related to an old 
injury in service.  He described his initial back injury 
during service as occurring when he fell going down the steep 
side of a hill while carrying a machine gun.  He indicated 
that the corpsman that was with them gave him on site 
treatment and he was then treated at a regimental hospital 
and sent to the barracks for bed rest for a day and then 
placed on light duty.  His initial post-service treatment 
reportedly was within a year following separation.

In July 1998, the veteran's former employer forwarded records 
from the veteran's workers compensation file.  In the report 
of an orthopedic evaluation in May 1988, it was noted that 
the veteran had worked for the same employer in the 
construction of aircraft from 1964 to the present and that 
his first employment related back injury had occurred in 
about 1964, when he suffered an on-the-job back strain for 
which he had received physical therapy and was able to return 
to work.  It was reported that in about 1975 he suffered a 
more serious low back injury in the same employment and 
ultimately underwent a laminectomy at L5-S1 on the right 
side.  Beginning in the early 1980s his back condition 
worsened and in about 1984 he required a fusion operation and 
in the fall of 1986, he suffered a back injury when he 
unexpectedly stepped off the edge of an 8-inch high platform.  
While resting at home, his back pain worsened and he was 
hospitalized and underwent a third surgery consisting of a 
laminectomy and diskectomy at L5-S1 on the left side.  Soon 
after returning to work, his left leg went out and he fell, 
experiencing greatly increased low back pain that led to 
another low back surgery in February 1988.  Another surgery 
reportedly was being planned for his low back disorders.  In 
regard to previous injuries, the veteran was noted to have 
had a whiplash to the neck and upper back a few years 
earlier, a condition causing neck and upper back pain (which 
apparently dated to the 1960s although that word is almost 
illegible), a skull fracture as a child, and "a sprained 
ankle in the Military Service" in addition to a history of 
headaches.  It was concluded in the report that the veteran 
had suffered continuous trauma injury to the back from 1979 
to the present in his employment; with the earliest prior 
back injury having been in 1975.

The veteran was afforded a VA compensation examination in 
February 2004.  X-rays of the lumbosacral spine found no 
evidence of acute lumbar spine osseous disease.  There were 
moderate degenerative changes at the L4-L5 and the L5-S1 
levels, mild sacroiliac joint degeneration arthritis, and 
generalized osteopenia.  After conducting a thorough physical 
examination, a review of the medical history in the claims 
file, and reporting the veteran's related medical history; 
the examiner noted diagnoses of historic complaints of back 
injury in 1957 without documented evidence to verify this 
complaint, historic workman's compensation injuries to the 
lumbosacral spine necessitating four back surgeries, 
persistent low back pain and left foot drop more likely than 
not related to four back surgeries, and moderate degenerative 
changes at the L4-L5 and the L5-S1 levels and mild sacroiliac 
joint degeneration arthritis more likely than not related to 
the veteran's workman's compensation injuries and his four 
back surgeries.

The VA examiner determined that it was not at least as likely 
that the veteran's low back disorders were caused or 
aggravated by his military service or his related back injury 
in November 1957.  He also found that the veteran's back 
disorder was in no way etiologically related to the veteran's 
military service.  The examiner commented:

There was no report of back injury or 
complaints of back pain at the time the 
veteran reported his ankle injury in 
November 1957.  If one were to assume 
that he forgot to mention it, one would 
also have to assume that the pain or 
injury was not severe.  A medical 
condition severe enough to warrant 
disability, would be expected to require 
regular and routine medical follow-up.  I 
note absence in the medical records of 
complaints of back pain or evaluations 
and treatment for a back disorder while 
he was in service (1956-1960).  There is 
no way to connect the veteran's current 
lumbar spine condition, with a 
negligible, non-documented injury, which 
occurred more than 40 years ago!  It is 
more likely than not that this veteran's 
current back disorder is related to 
severe, documented work-related injuries 
which occurred in 1964 and 1975 and his 
subsequent four back surgeries in 1975, 
1984, 1986, and 1988.

As a layperson, the veteran is competent to provide evidence 
on injuries and symptomatology.  However, he is not competent 
to provide evidence on diagnosis and etiology of a disease.  
The later opinion can only be provided by competent 
healthcare professionals.  See Espiritu, supra.  

The veteran (or any other lay person), therefore, is 
competent to provide evidence on his in-service back 
injuries, but not competent to determine the etiology or 
diagnosis of his current complaints.  He has provided his own 
and a former comrade's lay statements that he injured his low 
back in 1957.  However, a veteran's lay assertions can be 
contradicted by his contemporaneous medical history and 
complaints.  Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. 
Cir. 1997).  

As noted above, there are no complaints of any low back 
injury in the veteran's service medical records.  At the time 
of the veteran's claimed back injury in 1957, the service 
records noted only an injury to his left ankle and the 
veteran returned a month later and again only complained of 
residuals of his ankle injury.  There is no documentation in 
the service records that he ever claimed to have injured his 
back or even complained of back symptoms.  His separation 
examination in January 1960 found his spine normal and no 
defects were found on this examination.  In addition, there 
is no objective evidence of degenerative changes or arthritis 
in the lower spine within one year of his separation from 
active service.  

The veteran's HMO records, dated from 1970 to the late 1990s, 
reported that the veteran first complained of back problems 
in March 1972.  However, he did not attribute any low back 
injury to his military service until October 1997.  Prior to 
the October 1997, report the veteran had consistently 
reported injuries and complaints that began many years after 
his separation from military service.  In October 1997, the 
veteran for the first time noted his back problems had 
existed since 1960.  The medical evidence in the possession 
of the veteran's former employer, dated from 1964 to the late 
1980s, also failed to note any prior back injury during 
military service.  All of his back problems in these records 
were related to post-service origins.

The contemporaneous medical evidence fails to corroborate the 
veteran's claim of an in-service back injury.  While he has 
claimed his initial medical treatment for his back problems 
was in 1960 (within one year of his separation), he asserts 
that these records are now unavailable.  The available 
medical histories, first taken as early as 1972, do not 
support this assertion.  These records reflect a that the 
veteran did not report any in-service back injury until 1988, 
at approximately the same time he submitted his first claim 
for entitlement to service connection with VA.

Regarding the private physician of October 1997 that noted a 
medical history of back problems beginning in 1960 while on 
active duty, this reported history is accorded little 
probative value.  There is no indication in the physician's 
report that he had personal knowledge of the in-service 
events, had reviewed the contemporaneous medical evidence, or 
in anyway verified the accuracy of the related history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (Evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.)

Based on this analysis, the Board finds that the 
contemporaneous medical histories taken from 1957 to 1988 do 
not support the veteran and his comrade's claim that he 
injured his low back during military service.  Furthermore, 
contemporaneous records are more probative than statements 
advanced in support of monetary benefits.

Even assuming the veteran and his comrade's allegation of an 
in-service injury is accurate, the medical evidence 
discussing the etiology of his current low back disability 
does not support an etiological link to the in-service event.  
The VA examiner of February 2004, who had access to both the 
veteran's related history and the contemporaneous medical 
records, found that any back injury that may have occurred in 
1957 was not sufficient to result in the veteran's current 
low back disability.  He clearly attributed the veteran's 
current low back disabilities to his numerous post-service 
injuries.  The examiner concluded that any 1957 injury did 
not cause or aggravate the current low back disabilities.

As there is no radiological or other objective evidence for 
any type of degenerative changes or arthritis within one year 
of the veteran's separation from military service, the 
presumptive service connection provisions at 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 and 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) are not for application.

As there is no medical evidence of an in-service back 
disorder, that arthritis existed within one year of his 
separation from active service, or any reliable evidence of a 
nexus between the reported in-service back injuries and his 
current back disabilities; the veteran's claim for service 
connection for a low back disability must be denied.  The 
veteran's lay evidence is insufficient to establish any type 
of nexus between a current disability and his noted in-
service injury.

Based the evidence and above analysis, it is the Board's 
determination that a grant of service connection is not 
warranted for the veteran's low back disability.  While the 
veteran is competent to report injury and symptoms, there is 
no probative medical evidence or opinion finding a current 
disability that is etiologically related to his military 
service.  To the extent that the appellant and a comrade have 
opined on the existence and etiology of his current back 
disability, their lay evidence is not credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  To this extent, the preponderance 
of the evidence is against the claim for service connection 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for post-operative 
residuals of a low back disability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


